 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLENN O’CONNOR,                                      No. 2:18-cv-1057 DB P
12                              Plaintiff,
13               v.                                        ORDER
14    W. PEREZ, et al.,
15                              Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Presently before the court is defendant’s request for an extension of time to file a response

19   to plaintiff’s motion to compel. (ECF No. 62.) Good cause appearing the court will grant the

20   request.

21             IT IS HEREBY ORDERED that defendants shall file a response to plaintiff’s motion to

22   compel on or before March 6, 2020.

23   Dated: February 21, 2020

24

25

26
     DLB:12
27   DLB:1/Orders/Prisoner/Civil.Rights/ocon1057.eot(d)


28
                                                           1
